DETAILED ACTION
	This action is responsive to 06/10/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 10-11, 13-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an organic light emitting diode (OLED) display device having an in-cell touch screen structure that minimizes parasitic capacitance between a touch sensor layer and a cathode of a display panel of the OLED display device, therefore, improving sensitivity of the touch sensor to external touch signals.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display panel, comprising a display substrate and a cover plate that are oppositely disposed, wherein: the display substrate comprises an array substrate, pixel define layers on the array substrate, pixel support layers on a side of the pixel define layers away from the array substrate, and second electrodes each located on a side of each of the pixel support layers away from each of the pixel define layers; and the cover plate comprises a first substrate, a touch sensor layer and a protective layer, wherein the touch sensor layer and the protective layer are disposed on the first substrate, wherein a plurality of openings are disposed on the touch sensor layer; the plurality of openings are covered by the protective layer; an orthographic projection of each of the plurality of openings on the array substrate at least partially overlaps with that of a surface on a side of each of the pixel support layers away from the array substrate; wherein the protective layer comprises a plurality of protective columns disposed at intervals, and the plurality of protective columns cover the openings; and wherein a part of the second electrodes is sandwiched by the protective column and the pixel support layer; or the second electrodes contact with the plurality of protective columns and the pixel support layers”, as recited in claim 1. Similar limitations are also recited in independent claim 10. Claims 2 and 4-7 depend from and further limit claim 1, and claims 11 and 13-16 depend from and further limit claim 10, and are therefore equally allowed.
b) “A preparation method of a display panel, comprising: forming a display substrate and a cover plate respectively, wherein the display substrate comprises an array substrate, pixel define layers on the array substrate, pixel support layers on a side of the pixel define layers away from the array substrate, and second electrodes each located on a side of each of the pixel support layers away from each of the pixel define layers; the cover plate comprises a first substrate, a touch sensor layer and a protective layer, wherein the touch sensor layer and the protective Page 4 of 7Application No.: 17/210,424 Filed: March 23, 2021 layer are disposed on the first substrate, wherein a plurality of openings are disposed on the touch sensor layer, and the plurality of openings are covered by the protective layer; and bonding and encapsulating the display substrate and the cover plate, wherein an orthographic projection of each of the plurality of openings on the array substrate at least partially overlaps with that of a surface on a side of each of the pixel support layers away from the array substrate, wherein forming the cover plate comprises: forming the touch sensor layer on the first substrate, and forming the plurality of openings on the touch sensor layer; forming the protective layer on the touch sensor layer, wherein the plurality of openings are covered by the protective layer; and etching a protective layer between the plurality of openings to form a plurality of protective columns disposed at intervals, wherein the openings are covered by the plurality of protective columns, wherein bonding and encapsulating the display substrate and the cover plate comprises: bonding and encapsulating the display substrate and the cover plate in vacuum, nitrogen or an inert gas, to make an enclosed space formed by a second electrode between adjacent pixel define layers, protective columns and the touch sensor layer be in a vacuum state or filled with the nitrogen or the inert gas; and connecting each of the plurality of protective columns on the cover plate to each of the second electrodes on the display substrate, wherein each of the plurality of protective columns corresponds to each of the pixel support layers in position, and the enclosed space is formed by the second electrode between adjacent pixel define layers, protective columns and the touch sensor layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627